          Case 1:17-cv-00203-KMW Document 156 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
PEARSON EDUCATION, INC., et al.,

                            Plaintiffs,
                                                                            ORDER
         -against-
                                                                       17-CV-203 (KMW)(KNF)
HELIOSBOOKS, INC., et al.,


                             Defendants.
--------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         This case has been referred to the undersigned for an inquest in order to determine the amount of

damages, if any, that should be awarded to the plaintiffs against defendants Heliosbooks, Inc., Hamid

Khan, Sharma Rajesh, YK Sharma, Bhagwat Prakash Boosti, LLC, Oliver W. Chen, Siow Hong Chang,

Meng Zhang, Manuj Oberoi, Patrick Medley and Dilshad Saifi.

         Accordingly, IT IS HEREBY ORDERED that, on or before June 26, 2020, the plaintiffs shall

prepare and file, with the Court: (1) proposed findings of fact and conclusions of law; and (2) an inquest

memorandum of law, accompanied by supporting affidavits and exhibits, setting forth proof of its

damages. The plaintiffs must serve these documents on Heliosbooks, Inc., Hamid Khan, Sharma Rajesh,

YK Sharma, Bhagwat Prakash Boosti, LLC, Oliver W. Chen, Siow Hong Chang, Meng Zhang, Manuj

Oberoi, Patrick Medley and Dilshad Saifi, and file proof of such service with the Clerk of Court.

         IT IS FURTHER ORDERED that, on or before July 17, 2020, the defendants shall prepare and

file any opposing memoranda, affidavits and exhibits, as well as any alternative findings of fact and

conclusions of law, and serve the same upon the plaintiffs.

Dated: New York, New York                                SO ORDERED:
       June 1, 2020
